Kenneth Harry

Name

3930 F. 72nd Ave RECEIVED)

 

Mailing address

 

 

 

Aichevase Alaska 9¢507 bs ae
City, Staté Zip . OCT 1.42020

902: $4l: 3390 LERK, U.S. DISTRIC
Telephone ANCHORAGE ie

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

 

 

Kena ett flarr y 5
(Enter full name of plaintiff in this action)
Case No.
Plaintiff, (To be supplied by Court)
VS.
- De partinent- of Con +
Alaska. Farok Board; ah nectins COMPLAINT UNDER
THE CIVIL RIGHTS ACT
Alesha. Dupenier Cott (Hachereege) * ; 42 U.S.C. § 1983

 

Federa | U5, Ps driet- (bent

(Enter full names of defendant(s) in this action.
Do NOT use et ail.)

, (NON-PRISONERS)

Defendant(s).

A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you
assert jurisdiction under any different or additional authorities, please list them below:

 

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Kenneth Ww. Harry
(print your ame)

who presently resides at_3930 4: 72ud Ave, Anchorage Bashar
“(mailing address)

were violated by the actions of the individual(s) named below.

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 1 of 7
 

MN

2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1. The Alesha. Brole Board is a citizen of
; (name)
Alaska ,and is employed as a__farv/e. Poard of Creek
(state) (defendant's government position/title)

X This defendant personally participated in causing my injury, and | want money
damages.
OR
X__The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, Pepactment £ oe frews is a citizen of
(name)
Alesha , and is employed as a Conmecfe nal offversé £ Adainis tration
(state) (defendant's government position/title)

x This defendant personally participated in causing my injury, and | want money
damages.
OR
_X__The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

Defendant No. 3, Alisha Tule | Svc teu is a citizen of

(name)

 

 

Alaska , and is employed as a_Tidoe for He State of Pasha
(state) ~~ (defendant's government position/title)

X__This defendant personally participated in causing my injury, and | want money
damages.
OR

_X__The policy or custom of this official’s government agency violates my rights, and |

seek ananene Pee to yop or ee someone do something).
Defendaat Ge: 4 Fed I UD, Pe te te 4 Court; is. a cipizen of Ala sker and 15 emphy ed

 

arr L weak injunchve fe ree,
C. Causes of Action (You may attach additional pages alleging other causes of action and facts

supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, “Claim 4,” “Claim 5, etc.”).

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 2 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 2 of 7

SE Ts et For the Us. Destrocet ro. § Pla stany 4 4nd peesiet wlly pachics pe Lod it Lancing oy <Afulyy and E leg f-—
A jsere
Claim _1: On or about Assoust sf 208 ~ Alugus}- of ZOl4 , my civil right to
(Date)

Aue Proceso & ica | protectin ; ‘ efnal £ unu Sug | pua'shiment-: illegal 2 arch i Seleore
(due process, ae of religion, fred speech, freedom of association and/or’asse ly, freedom from cruel and

unusual punishment, etc. List only one violation.)

was violated by The Ah ske farole Board

(Name of the specific Defendant who violated this right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

wi pout legal Competent pe! edichion the. parole boarch Usurpe iv” eh ak
er Good time credits awarded fo Mn Harny fur Hime awanted Suen fie ly
and legally - ~+to him for 2 voc behaviour in Prisou, Fur fheroore He. parole ae
eujended a jadvetelly given Sentence beyenc | te Max mune dap by heanly
6 years , aud unlew fully euderecl iy home and seised wine aud often
a prabetisnar pespeoty,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 3 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 3 of 7
Claim _2: On or about August of Qi? -Rol4 , my civil right to
(Date)
‘

due process: Cana bys fechin ; Nuel £ un ufuol hanishine gt
(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by The Alaska Vepartment of COrrections

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

The Alaska Pep} of Correction sin viol how of Alesha Stebutery law,
Tamed tty Goel fimy cred: 4s OVW fe the Alesha havofp Hess aud illepele

 
   

ia OSE Sen fence Flea town by the plethe Duddic'e/ ouslen
iy Seadence qu ibs lepel chara tion Wwene igusred va L was allowed
fo he impriyonedt (Mepally “by He. Maske. Pavule Bead «

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 4 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 4 of 7
Claim 3: On or about Aigust of Qotz 2014 , my civil right to
(Date)

due Process * equal Prbecton : Cruel aud Ceti acti Ant Sh eee
(due process, freedom of religion, free Speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by the Alasha Court Syshe wa

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

Tu Viobedinn at las kas Cooel Hime Hetakee, where £ wes gu ve, a fh/
Sentence, the Alesha Court Sys dew aching outsitle He Scope of hw
gecwnit-ded the Alesher Pavele Board po: i) sure acthor'ty ever us
“goodtimne credefs aud Lethe mate., Lgnering As, 35/6, Roe, Pevyn’ tied the
Par le. boarel te Change and then Aye Suadinc'e He Given Seiden Seyoud

be Maki iar perm,

 

Chain 4: On er ahout August f 26(3- ~R2PT, fy civil right to
ce al Protection cruel ane weapon Pucnlielednies aud He right 4,

‘lado Corpus Wes vivlefed by The. las ke. eS Pas ce P- Court, by

euying the Writ of Habeas Corps Where V0 Juchicrel endr tye was

with Leva Competent juntsdle tron Ove” my Per sons hal authority

fo bezelly dikatin me, The Courts igwatiend fe. faves aud the wrids

of Habees Corpus and dened fy Coustitermed rights to wile tlered
righty tr pay const fuh ove Jibertres Whove fe “hes permitted

Yue parole beard to oso jurisdic trons war thew di €$

 

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 5 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 5 of 7
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. If your answer is “Yes,” describe each lawsuit.

a. Lawsuit 1:

Plaintiff(s):_Kenne 2h MV Harry

Defendant(s): (Mew hers) Alaska herole Board

Name and location of court: Hliska U.S, Disdrict Covent

Docket number: vo} Sure Name of judge: Honrrable Shays A, GCleasoa
Approximate date case was filed: ,»~i¢ Sune _ Date of final decision: M4 Sure

 

 

Disposition: _X Dismissed _ ~~ Appealed _ Still pending

Issues Raised: Unhw ful Deheadson by tHe bhishe Purole 1» Debesolnds stil fo be named,
b. Lawsuit 2:

Plaintiff(s):

Defendant(s):

 

Name and location of court:

 

 

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
~————~Disposition: ____ Dismissed" Appealed Still pending ~

Issues Raised:

 

F. Request for Relief
Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $_ 23 Million Blac

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 6 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 6 of 7
2. Punitive damages in the amount of $ 90,c¢0, coo
3. An order requiring defendant(s) to Se}¢_aaz/ Pev'e? their iMepal actions

4. A declaration that_ THe. Alas ka. fare Board shp Mardatery far), until fhe legishfure
hag an opper Punr ty ty brrect, amend eon nullity Speci fird Statutes as Huey Fee Lif
5. Other: thet jn tunetive relet be. maid Peach: ly vail ble te these stiff KP Leming
fyom these unconst tutronal acts of He afovemenrtr's paw; ef
Plaintiff demands a trial by jury. Xx Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff
in the above action, that s/he has read the above civil rights complaint and
that the information contained in the complaint is true and correct.

Executed at Aadorgps Alashe on /0-(|~2020
(Location) (Date)

eo

(Plaintiff's Original Signature)

 

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney’s Address and Telephone Number

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 7 of 7

Case 3:20-cv-00261-RRB Document1 Filed 10/14/20 Page 7 of 7
